IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,164



                   EX PARTE MICHAEL DAVID SPICER, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 32649CR/A IN THE 40TH DISTRICT COURT
                            FROM ELLIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

aggravated sexual assault of a child and sentenced to thirty (30) years’ confinement on each count.

       Applicant contends that counsel rendered ineffective assistance because counsel failed to

timely file a notice of appeal. We remanded this application to the trial court for findings of fact and

conclusions of law.

       The trial court has determined that appellate counsel was ineffective and that counsel’s
                                                                                                   2

deficient performance prejudiced Applicant. We find, therefore, that Applicant is entitled to the

opportunity to file an out-of-time appeal of the judgment of conviction in Case No. 32649CR/A from

the 40th Judicial District Court of Ellis County. Applicant is ordered returned to that time at which

may give a written notice of appeal so that may then, with the aid of counsel, obtain a meaningful

appeal. All time limits shall be calculated as if the sentence had been imposed on the date on which

the mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, must

take affirmative steps to file a written notice of appeal in the trial court within 30 days after the

mandate of this Court issues.



Delivered: June 10, 2009
Do Not Publish